Title: To Thomas Jefferson from Albert Gallatin, 25 November 1807
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Nover. 25th 1807
                        
                        You gave two years ago to Colo. Worthington the sketch of the Orleans bill with a request that I should,
                            taking its provisions for a basis, draw one consistent with the general arrangements of our complex land laws. This was
                            accordingly done; Mr Worthington introduced the bill in the Senate, where it was amended, passed to a third reading &
                            then postponed.   The only copy of the bill wh. I have been able to get is that on the files of the Senate which I have
                            borrowed & now enclose. The printed bill itself was that reported by Mr Worthington; the erasures & written
                            alterations are the amendments made on the 2d reading by the Senate. As the bill belongs to their files & must be
                            returned without alterations, will you be pleased to note on a separate piece of paper the corrections which you may think
                            proper; and I will have all such incorporated as may, without essentially breaking on the general system, be admitted; &
                            a fair copy made of the bill as thus amended. This I will then send to you to be put in the hands of such member as you
                            may think proper. I forgot to say that Mr Breckenridge had also assisted in preparing the bill.
                        I have spoken to Mr Morrow & to Mr Tiffin respecting the land officers. Morrow does not warmly approve of
                            Gibson; neither of them says much of Sloane. Tiffin wishes that Gibson may have the Register’s office. If this be agreed
                            on, the nominations will be.
                  
                     
                        
                           
                           Symmes 
                           Register 
                           Land Office
                           Cincinnati
                           
                        
                        
                           †
                           Gwathney
                           do
                           do
                           Jeffersonville
                           
                        
                        
                           
                           Gibson
                           do
                           do
                           Canton
                           
                        
                        
                           †
                           Taylor 
                           Receiver of public monies 
                           Land Office
                           Jeffersonville
                        
                        
                           
                           Sloane
                           do
                           do
                           Canton
                        
                        
                           
                           
                           
                           
                           
                           
                        
                     
                  
                  † Perhaps I have transposed Gwathney & Taylor: but you have the papers.
                        
                        David Zeigler is recommended by Morrow for Surveyor of the Port of Cincinnati.
                        Doctor Eustis requests that the physician of the Boston marine hospital may not be immediately appointed, at
                            least until he has had time to write. Whether he means to apply for himself I do not know.
                        I left with you in October a letter from Judge Sprigg announcing his resignation. We want the date of that
                            letter in order to settle his account. 
                  Respectfully Your obedt. Sert.
                        
                            Albert Gallatin
                     
                        
                    